In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00241-CR



        JUAN DOMINGO RAMIREZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 8th District Court
              Hopkins County, Texas
              Trial Court No. 1927238




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER

            Appellant Juan Domingo Ramirez was convicted of continuous sexual abuse of a young

child and sentenced to life imprisonment. Ramirez has appealed from that conviction and the

resulting sentence. On March 11, 2020, Ramirez’s court-appointed appellate counsel, Frank R.

Hughes, III, filed an Anders 1 brief, and on March 27, 2020, Ramirez filed a pro se motion for

access to the appellate record for purposes of preparing a response to his counsel’s Anders brief.

Ramirez’s motion for access to the appellate record is granted. Under Kelly v. State, 2 we are

required to enter an order specifying the procedure to be followed to ensure Ramirez’s access to

the record.

            On March 31, 2020, Hughes advised this Court that he would mail a complete paper copy

of the appellate record to Ramirez. Allowing fifteen days from the date of this order for the record

to be delivered to Ramirez and giving him thirty days to prepare his pro se response, we hereby

set May 18, 2020, as the deadline for Ramirez to file his pro se response to his counsel’s Anders

brief.

            IT IS SO ORDERED.

                                                           BY THE COURT

DATE:               April 1, 2020




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                          2